Title: To George Washington from Henry Lee, 5 October 1798
From: Lee, Henry
To: Washington, George



dear sir
Washington. ocr 5th [1798]

Mr Custis presented me with yr letr last night.
Be assured I shall offer you no property not clear in title unless

I may be imposed on, to prevent which am I here daily engaged in exploring the truth.
I have a tract of land near gunston recd from W. Steptoe at valuation for money lent to him some years past. this I propose to offer among other property all of which will be submitted to you soon: about monday next.
No consideration can induce me to pass Mt Vernon & I shall be most happy in contributing at any time & in any way my endeavors to facilitate your execution of the arduous dutys which at this menacing period, yr love of country has compelled you to undertake, & for which all good men feel towards You encreased respect veneration & gratitude. I remain dear General ever yr affec: frend & ob. st

Henry Lee

